DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 2/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,942,123 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
 	The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method of measuring pH in a subsurface volume of a diffusely scattering sample, comprising:  detecting one or more Raman spectral features in the collected probe light; and determining a pH of the subsurface volume from the one or more Raman spectral features, in combination with the rest of the limitations of the claim.
	Claims 2-16 are allowed by the virtue of dependency on the allowed claim 1.
As to claim 17, the prior art of record, taken alone or in combination, fails to disclose or render obvious a apparatus for measuring pH within a volume of a diffusely scattering sample having a surface, comprising:  a spectral analyzer arranged to detect Raman spectral features in the collected probe light; and a processor arranged to determine a pH of the volume from the Raman spectral features, in combination with the rest of the limitations of the claim.
	Claims 18-20 are allowed by the virtue of dependency on the allowed claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abdullahi Nur whose telephone number is 571 270 1298.  The examiner can normally be reached on M-F, 9am to 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury, can be reached on 571 272 2287.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /ABDULLAHI NUR/ Primary Examiner, Art Unit 2886